DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 5-20, in the reply filed on December 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  And newly added claims 21-24 are also fully examined for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Pub. 2014/0061828; hereinafter “Lim”).
Lim discloses [Re claim 21] a method comprising: forming a first pinned layer 120 (page 3, paragraph 44) on a substrate 100 (see fig. 3); forming a first tunnel barrier layer 130 (page 3, paragraph 47) on the first pinned layer 120 (see fig. 3), wherein the first tunnel barrier layer 130 has a first resistance x area product (page 9, paragraph 120); forming a free layer 140 (page 3, paragraph 49) on the first tunnel barrier layer 130 (see fig. 3), wherein the free layer 140 interfaces with the first tunnel barrier layer 130 (see fig. 3); forming a second tunnel barrier layer 150 (page 4, paragraph 52) on the free layer 140 (see fig. 3), wherein the second tunnel barrier layer 150 has a second resistance x area product that is different than the first resistance x area product (page 9, paragraph 120; see Abstract), wherein the second tunnel barrier layer 150 interfaces with the free layer 140 (see fig. 3); forming a second pinned layer 160 (page 4, paragraph 57) on the second tunnel barrier layer 150 (see fig. 3); and performing an initialization process (an external magnetic field can change a magnetization direction; page 2, paragraph 38) such that a magnetization (an arrow in the first pinned layer 120) of the first pinned layer 120 is aligned antiparallel to a magnetization (an arrow in the second pinned layer 160) of the second pinned layer 160 (see fig. 3).
Lim discloses [Re claim 24] wherein a magnetization (an arrow in the free layer 140) of the free layer 140 and the respective magnetizations of the first pinned layer 120 .

Allowable Subject Matter
Claim 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 22 recites the performing of the initialization process such that the magnetization of the first pinned layer is aligned antiparallel to the magnetization of the second pinned layer includes: performing a first initialization process such that the magnetization of the first pinned layer is aligned parallel to the magnetization of the second pinned layer; and after after  performing the first initialization process, performing a second initialization process such that the magnetization of the first pinned layer is aligned antiparallel to the magnetization of the second pinned layer.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 23 depends from claim 22, so it is objected for the same reason.
Claims 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 6-16 and 18-20 variously depend from claim 5 or 17, so they are allowed for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2014/0291663 discloses a magnetic tunnel junction structure comprising a first tunnel barrier layers with a first resistance-area (RA) product, and a second tunnel barrier with a second RA product, wherein the first RA product and the second RA product are different.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 17, 2022